Per Curiam.
For the reasons stated in our opinion disposing of the appeal in the case of Hirson v. United Stores Corp. (263 App. Div. 646), decided herewith, and for the further reason that the movants-appellants who appeared specially were not parties to the present action and thus are not entitled to the relief sought, the order here appealed from should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Order unanimously affirmed, with twenty dollars costs and disbursements.